Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 recites  further including a gateway in wireless communication with the decoder, the gateway operative for enabling the decoder to control the state of the fluid valve via a wireless command from the decoder to the gateway.
 The specification does not support where the gateway enables the decoder via a wireless command from the decoder to the gateway.  The specification appears to teach where the gateway controls the fluid valve using the received command from the decoder, but without subsequently enabling the decoder using the command from the decoder (0048 e.g. “. In an example, wireless gateway 68 can be hardwired to water valve 6. In an example, in response to Ethernet decoder 56 outputting via wireless transmitter 70 a wireless command corresponding to the “open” command received by Ethernet decoder 56, wireless gateway 68 can cause electrical power to be supplied to a coil 66 of water valve 6 that causes water valve 6 to move to an open state thereby allowing water to pass from water source 12 to water distribution means 14.”)
  Claims 4-5 are rejected based on dependency with a rejected base claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Gutierrez et al. (PG/PUB 2017/0115672)

Claim 6. 
Gutierrez teaches a method comprising:
(a) assigning a unique communication network address to a decoder coupled to a water valve (0041, 0043 e.g. “In item 132, the firmware update data is transmitted from the gateway 16 to the decoder(s) 100. Preferably, the data is divided into smaller blocks or messages addressed to the previously initialized decoder(s) 100. In this regard, only decoders 100 that were previously initialized and assigned an address signature accept the firmware data, while all other decoders 100 ignore the data.”)
(b) issuing by a controller to the decoder via a communication network, a command signal to the communication network address of the decoder (0043-44, 0047 e.g. “FIG. 7 illustrates another aspect of the decoder 100 in which multiple decoders can be activated at once, as well as other benefits, by receiving an irrigation command scheduled for a later time. In one embodiment, the gateway 16 can send out a start time and a run time addressed to an individual decoder 100, allowing the decoder 100 to turn on the solenoid at a later time for a predetermined period of time.”)
(c) responsive to receiving the command signal, the decoder causing the irrigation valve to change from a close state to an open state, or vice versa (0047 -48 e.g. “FIG. 7 illustrates another aspect of the decoder 100 in which multiple decoders can be activated at once, as well as other benefits, by receiving an irrigation command scheduled for a later time. In one embodiment, the gateway 16 can send out a start time and a run time addressed to an individual decoder 100, allowing the decoder 100 to turn on the solenoid at a later time for a predetermined period of time. Specifically, in item 140, the central controller causes the gateway 16 to generate a message to an individual decoder 100 that contains a start time and a solenoid or sprinkler run time. Preferably, the start time is a length of time from receiving the command, such as 10 minutes, from which the decoder 100 will count down from. Alternately, the start time can be a length of time after then next decoder power up (this can be used in systems operating in a “switched mode” in which power to the decoders is turned off if no irrigation is being performed). After the start time expires, the decoder 100 activates its attached solenoid. In another alternate embodiment, the decoder 100 can maintain a clock that is periodically synced by the gateway, and the irrigation start time is sent out as a time of day,” see also 0060, claim 1)

Claim 7. 
The method of claim 6, wherein the decoder is coupled to the irrigation valve via a wired or wireless connection (Gutierrez et al., Figure 122-26, claim 1)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez et al. (PG/PUB 2017/0115672) in view over Rainone et al. (PG/PUB 20160037736).


Claim 1. 
   Guitierrez et al. does not expressly teach the flow system and fluid delivery pipe limitations as described below.  Rainone et al. teaches the flow system and fluid delivery pipe limitations as described below.

a fluid delivery pipe connected in series between a fluid distributor and a fluid valve that is connected in series between a source of fluid and the fluid distributor (Rainone et al., ABSTRACT, Figure 1-144->134->140,142, 0017 e.g. see flow system and fluid distribution system for regulating fluid flow via decoding commands for target valves/actuators))

a controller programmed or configured to control the fluid valve via a communication network (Gutierrez et al  Figure 1, 0025-26 e.g. “the drawings, like numbers refer to like elements. 0025 FIG. 1 illustrates an overview of a two-wire power and communication system 10 according to the present invention. A controller 14, such as a PC or stand-alone irrigation controller, is used to program irrigation schedules and to monitor sensor data from the system 10. 0026. A gateway 16 (i.e., a communication interface) is in communication with the controller 14 via communication connection 35 and transmits acknowledgments or other device information (e.g., from sensors 37, 39 and 43: watering station decoders 22; or sensor decoders 24) to the controller 14. Additionally, the gateway 16 transmits communication data Such as commands (e.g., open or close a valve) to specific device decoders such as watering station decoders 22 and sensor decoders 24 0027.”
a decoder coupled between the fluid valve and the communication network, said decoder responsive to a command received from the controller via the communication network for changing a state of the fluid valve (Gutierrez et al  0026 e.g.  “A gateway 16 (i.e., a communication interface) is in communication with the controller 14 via communication connection 35 and transmits acknowledgments or other device information (e.g., from sensors 37, 39 and 43: watering station decoders 22; or sensor decoders 24) to the controller 14. Additionally, the gateway 16 transmits communication data Such as commands (Gutierrez et al  e.g., open or close a valve) to specific device decoders such as watering station decoders 22 and sensor decoders 24 0027.”)

One of ordinary skill in the art before the effective filing date combining the teachings of Gutierrez et al and Rainone et al. would achieve an expected and predictable result comprising:
      a fluid delivery pipe connected in series between a fluid distributor and a fluid valve that is connected in series between a source of fluid and the fluid distributor.
    One of ordinary skill in the art would be motivated to apply Rainone et al. because it shares a field of endeavor comprising fluid management systems; is reasonably pertinent to the problem of decoding commands for actuators; and provides a benefit of selectively controlling specific watering zones, as described, 0002-0010.

Claim 2. 
The flow system of claim 1, wherein the decoder is coupled to the fluid valve via a wired connection, a wireless connection, or both (Gutierrez et al  Figure 1-24, 28)

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez et al. (PG/PUB 2017/0115672) in view over Rainone et al. (PG/PUB 20160037736) in view over Hamann et al. (PG/PUB 20160139607) in view over Washington (PG/PUB 20130131837)

Claim 3. 
Gutierrez et al   teaches the flow system of claim 1 but does not expressly teach the wireless command from the gateway from the decoder to the gateway and the gateway controlling the state of the fluid valve.  Washington teaches the wireless command limitations and Hamann et al. teaches the gateway control limitations as described below. 
      further including a gateway in wireless communication with the decoder, the gateway operative for enabling the decoder to control the state of the fluid valve via a wireless command from the decoder to the gateway (Gutierrez et al  Figure 1-16, 0026-27 e.g. see gateway providing commands to decoder and configured for receiving state data from the decoder, see also the application of Washington for a controller (e.g. analogous to decoder) for wirelessly forwarding received commands (e.g. analogous to actuator/valve open close commands) to another controller (e.g. analogous to gateway) (0015, 0037, 0038) , see also Hamann where the another controller (e.g. gateway) directly controls the valve/actuator opposed to the first controller, see also where a gateway acts (Col 3 lines 9-15, lines 28-44)

One of ordinary skill in the art before the effective filing date of the claimed invention adapting the gateway and decoder of Gutierrez et al. to represent a master controller and a lower priority controller, respectively, as per Washington, would achieve an expected and predictable result where the decoder/watering station (e.g. lower priority controller) would forward the valve open/close commands to the gateway (e.g. master controller) for execution.  One of ordinary skill in the art would be motivated to apply Washington because it is reasonably pertinent to the problem of controlling shared valves/actuators.  Moreover, in the event the decoder is unable to provide a command to the valve, forwarding the command to other controllers for executing the command provides the benefit of fault tolerance.
     The combination does not expressly teach the gateway directly controlling the valve, but rather uses an intermediate device (e.g. decoder) for implement control.  Hannan teaches a gateway for providing direct control based on received commands as described above.  Accordingly, one of ordinary skill in the art using a gateway to either directly or indirectly control valves/actuators would achieve an expected and predictable result.  One of ordinary skill in the art would be motivated to apply Hannan to provide remote diagnostics, as described ABSTRACT; shares a field of irrigation, and is reasonably pertinent to the problem of providing distributed control, as described, Figure 1. 

Claim 4. 
The flow system of claim 3, wherein the gateway is coupled to the fluid valve via a wired connection or a wireless connection (Gutierrez et al  Figure 1-16 -> 20-> 20-> 26)


Claim 5.
    Guiterrez et al., as modified by Hannan, teaches the flow system of claim 3, wherein the communication network is the Internet (Hanna, 0070 e.g. “ routers, firewalls, switches, gateway computers and/or edge servers. Software and data used to practice embodiments of the present invention can be downloaded through communications unit 812 (e.g., via the Internet, a local area network or other wide area network). From communications unit 812, the software and data can be loaded onto persistent storage 808,” see also 0075-76)

Claim 5 is rejected under the same rationale and combination of prior art set forth in claim 3 

Claim 8 is  rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez et al. (PG/PUB 2017/0115672) in view over Woytowitz (PG/PUB 20160349765).

Claim 8. 
Gutierrez teaches the method of claim 6 but does not teach the internet limitations as described below.   Woytowitz teaches the internet limitations as described below.
the decoder is an Ethernet decoder; and/or (0004-0005)
the communication network includes the Internet; and/or (0003, 0007
the communication network address is an Internet Protocol address (0130)

One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Guiterrez and Woytowitz would achieve an expected and predictable result comprising a communication network including Internet.  One of ordinary skill in the art would be motivated to utilize well-known communication standards; Woytowitz is in the field of irrigation systems; and reasonably pertinent to communicating with flow controllers, as described, Background,Summary.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Decoder based irrigation systems
 20190261584 9043036 20140039698
            Mesh network
             20080170511
              Wireless Decoder
              5810245
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117